Citation Nr: 0007706	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Validity of loan guaranty indebtedness.  

2.  Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $10,000, plus interest.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The record does not indicate that the appellant's active 
service was verified.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision by the Committee on 
Waivers and Compromises (COWC) at the Regional Office (RO), 
Department of Veterans Affairs (VA) in Los Angeles, 
California, which granted waiver in the amount of $337.49, 
and denied waiver in the amount of $10,000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant obtained a loan in the amount of $73,990.00 
for the purchase of the subject property in June 1986.  

3.  The loan was guaranteed, in part, by VA in the amount of 
$27,500.00, and the appellant agreed to pay the VA guaranteed 
loan under the terms of the deed of trust and deed of trust 
note, and agreed to indemnify VA in the event of a loss by VA 
following a default and substitute trustee sale of the 
subject property.  

4.  There was a default on the VA guaranteed loan 
necessitating a substitute trustee sale of the subject 
property, resulting in the loan guaranty indebtedness in the 
amount of $10,337.49.  

5.  The appellant was at fault in the creation of the loan 
guaranty indebtedness and VA was not at fault in the creation 
of the loan guaranty indebtedness.  

6.  Waiver of the remaining loan guaranty indebtedness would 
result in unfair enrichment to the appellant.  



7.  The appellant has sufficient funds to repay the remaining 
portion of the loan guaranty indebtedness without resulting 
in undue financial hardship to the appellant and repayment of 
the remaining portion of the loan guaranty indebtedness would 
not be inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss by VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. § 
5107(a), 5302 (West 1991); 38 C.F.R. § 1.965(a) (1999).  

2.  Recovery of the remaining loan guaranty indebtedness, in 
the amount of $10,000.00, plus accrued interest, would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963(a), 1.965(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of Loan Guaranty Indebtedness

The Board notes that the appellant's claim with respect to 
the waiver, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has presented a 
claim which is not inherently implausible.  

In May 1998 the Board remanded this case to the RO for 
further development.  The record showed that in March 1996 
the COWC found that indebtedness resulted from foreclosure of 
a VA guaranteed loan, including a $10,000 second trust deed.  
In correspondence dated in April 1996, the appellant stated 
that his ex-spouse was responsible for the $10,000 "equity 
loan" associated with the property.  

The Board noted that the claims file did not contain evidence 
of the appellant's original loan agreement or evidence of the 
$10,000 second deed trust.  
The Board noted that the appellant challenged the validity of 
the loan guaranty indebtedness.  The appellant also contended 
that recovery of the indebtedness would cause undue financial 
hardship because he was already incurring exorbitant medical 
expenses in the care of his disabled mother and child with 
cerebral palsy.  

In a May 1998 letter, the COWC requested the appellant to 
submit documentation and evidence in support of these 
contentions.  The letter was returned to VA because the 
address was no longer correct.  The COWC obtained the 
appellant's current address and reissued the letter in June 
1998.  The appellant did not respond.  

In June 1999, the COWC determined that the loan guaranty 
indebtedness is valid.  The COWC notified the appellant of 
that decision by letter at his known address.  The appellant 
has not responded.  

The duty to assist is not a one-way street.  A claimant must 
do more than passively wait for assistance when he or she has 
information essential to the claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here the appellant is the person who has the 
putative information that would support his contentions.  The 
Board finds that VA was diligent in its attempt to obtain 
additional information regarding the claim.  The Board finds 
that the RO complied with the directives of the May 1998 
remand.  The Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  


Factual Background

The evidence shows that the appellant obtained a loan in the 
amount of $73,990.00 for the purchase of the subject property 
in June 1986.  The loan was guaranteed, in part, by VA in the 
amount of $27,500.00, and the appellant agreed to pay the VA 
guaranteed loan under the terms of the deed of trust and deed 
of trust note, and agreed to indemnify VA in the event of a 
loss by VA following a default and substitute trustee sale of 
the subject property.  

The evidence shows that the loan closed and went into default 
on April 1, 1993 when the monthly mortgage payment was not 
received.  The veteran attributed the default on the loan to 
marital problems.  The evidence includes loan servicing 
notes, which show unemployment as the reason for the default.  
There is also evidence that the appellant could not cure the 
default after obtaining gainful employment.   

The evidence showed that the property was subject to a second 
trust deed in the amount of $10,000.  The appellant stated in 
his April 1996 Notice of Disagreement that this was an 
"equity loan" on the property.  He stated that his ex-
spouse agreed to repay this loan at the time of their 
divorce, but he has provided no documentation or other 
evidence supporting this claim.  

The holder of the note foreclosed in September 1994.  The 
property was sold at foreclosure.  Proceeds from the 
foreclosure sale were insufficient to cover the total amount 
outstanding and VA paid a claim in accordance with the terms 
of the guaranty.  This resulted in the loan guaranty 
indebtedness in the amount of $10,337.49.  

In March 1996 the COWC found that indebtedness resulted from 
foreclosure of a VA guaranteed loan, which included a $10,000 
second trust deed.  The COWC determined that there was no 
fraud, misrepresentation, or bad faith in the creation of the 
indebtedness.  At that time, the veteran had provided 
information to the RO that showed a monthly net income of 
$1,399.74 and monthly expenses totaling $1,399.00  The 
appellant also related that he was responsible for the care 
and support of his disabled mother and his two daughters, one 
of whom has cerebral palsy.  

Based on that information, the COWC determined that 
collection of the entire indebtedness would impose financial 
hardship, but waiver of the indebtedness pertaining to the 
$10,000 second trust deed would result in unjust enrichment 
at the government's expense.  



The COWC granted a partial waiver in the amount of $337.49 
under the principles of equity and good conscience.  The only 
question remaining in this appeal is whether collection of 
the remaining indebtedness in the amount of $10,000 would 
violate the principles of equity and good conscience.  

A November 1996 Financial Status Report (FSR) (VA Form 20-
5655) indicates that the appellant was not married and had 
two minor children.  He listed these dependents as ages 12, 
20 and 73.  He reported being employed as an inventory clerk 
since August 1990.  His monthly gross salary was $1,705.60.  
He also received $200.00 in monthly rental income from his 
mother.  His total monthly net income was listed as 
$1,555.66.  His total monthly expenses were listed as 
$1,554.00.  

The monthly expenses included $650.00 for rent/mortgage; 
$220.00 for food; $216.00 for utilities and heat; $78.00 for 
auto insurance; $40.00 for gasoline; and, $350.00 for a car 
loan.  The appellant had $150.00 cash in the bank.  He listed 
the value of his car as $21,000.00 and $4.16 in stocks and 
other bonds.  The appellant listed monthly installment 
contracts and other debts totaling approximately $478.00 in 
unpaid balances, for which he paid $45.00 each month.  He 
listed an original credit card debt of $150.00 but no unpaid 
balance.  


Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  



The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship 
of collection on the debtor, (4) a defeat of the purpose of 
an existing benefit to the appellant, (5) the unjust 
enrichment of the appellant, and, (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).


Analysis

Initially, the Board notes that this matter was remanded to 
the RO in May 1998.  The RO was directed to make a 
determination as to the validity of the amount of the loan 
guaranty indebtedness.  The RO was also directed to provide 
the appellant with an accounting of exactly how his loan 
guaranty indebtedness was derived.  

Review of the record reveals that in June 1998, the RO 
determined that the re-sale of the subject property was 
accomplished in accordance with VA law and regulations.  The 
RO indicated that there was no gain realized from the resale 
of the subject property.  The RO concluded that based on the 
information in the file, the indebtedness to VA is valid.  
The RO provided an accounting of the loan guaranty 
indebtedness to the appellant by letter dated in June 1998.  
There is no indication in the claims folder that the 
indebtedness was incorrectly calculated.  





In this case, the COWC previously found the indebtedness did 
not result from fraud, misrepresentation or bad faith on the 
appellant's part, any of which would constitute a legal bar 
to granting the requested waiver.  38 U.S.C.A. § 5302.  
Therefore, the only remaining question is whether recovery of 
remaining indebtedness would be against the principles of 
equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  

Based on the evidence of record, the Board finds that the 
appellant was at fault in the creation of the debt.  The 
record shows he failed to make payments as required in his 
loan agreement, and that a loss resulted from the sale of the 
home after his default.  

The appellant was under direct control of the financial 
situation, and it was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.  

The fact that he was having marital problems at that time did 
not relieve him of the responsibility of making the scheduled 
monthly payments.  Although there was some indication that 
the appellant was unemployed, this is not persuasive as the 
appellant reported in the November 1996 FSR that he had been 
employed as an inventory clerk since August 1990.  He did not 
indicate that he was unemployed at any time prior to, during, 
or subsequent to his April 1993 default.  

The record also reflects VA was not at fault in the creation 
of the debt.  The Board further finds that waiver of recovery 
of the $10,000 obtained through a second trust note would 
constitute unjust enrichment to the appellant.  Although the 
appellant contends that this is his ex-spouse's legal 
responsibility, he has provided no documentation or other 
evidence supporting this contention.  





The Board also finds that the evidence is not persuasive that 
the appellant would experience undue financial hardship if 
required to pay the amount of the indebtedness.  The Board 
notes that the monthly installment contracts and other debts 
totaling approximately $478.00 listed in the November 1996 
FSR should be paid in full.  

The Board also notes that the appellant reported that he had 
already purchased a 1997 automobile in the amount of 
$21,000.00 by the time he completed the November 1996 FSR.  
This does not support his claim of undue hardship because the 
appellant could have purchased a used vehicle or one for less 
than $21,000, especially in light of his obligation to the 
government and his reported costs in supporting his mother 
and children.  Moreover, this contract obligation should be 
substantially paid at this time.  

In addition, the Board notes the record does not reflect that 
denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which the benefits 
are intended, and there is no persuasive evidence that 
reliance on the overpaid benefits resulted in the appellant's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Board also notes that the record does 
not reflect that the appellant changed positions to his 
detriment in reliance upon a granted VA benefit.  

The Board finds that the preponderance of the evidence shows 
that the appellant was at fault in the creation of the loan 
guaranty indebtedness and VA was not at fault in the creation 
of the loan guaranty indebtedness.  The Board finds that 
waiver of the remaining loan guaranty indebtedness would 
result in unfair enrichment to the appellant.  The Board also 
finds that the appellant has sufficient funds to repay the 
remaining portion of the loan guaranty indebtedness without 
resulting in undue financial hardship to the appellant and 
repayment of the remaining portion of the loan guaranty 
indebtedness would not be inequitable.  



The Board concludes that there was a loss by VA after the 
default on the VA guaranteed loan and foreclosure of the 
subject property which constituted the security for the loan.  
The Board also concludes that recovery of the remaining loan 
guaranty indebtedness, in the amount of $10,000.00, plus 
accrued interest, would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).  


ORDER

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness in the amount of $10,000.00, plus 
accrued interest is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

